Citation Nr: 1117052	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to June 1991 and active duty for training in the Army Reserves from October 1987 to March 1988 and from July 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision dated in April 2009 issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for a TDIU.  The Veteran testified before the Board in March 2010.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that additional development is needed prior to further disposition of the claim.  

The Board finds that the Veteran's claim for TDIU is intertwined with his claim for service connection for an acquired psychiatric disorder, to include as secondary to his service-connected disabilities.  The Veteran has reported that he is unemployable due to his service-connected chronic sinusitis and headaches, herniated nucleus pulposus C6-C7 with narrowing of C3-C4 and C4-C5, chronic bronchitis with recurrent episodes of bronchospasm associated with chronic sinusitis and headaches, and left upper extremity radiculopathy.  However, the granting of service connection and the assigning of a disability rating for an acquired psychiatric disorder would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  Therefore, the Board will defer consideration of the issue of the award of a total disability rating based upon individual unemployability.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO, and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to his service connected disabilities.  The Veteran (and his representative) should be notified of the decision and of his appellate rights. 

2.  Then, the RO/AMC should readjudicate the claim for entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the case and allow the applicable time for response.  Then, return the case to the Board.  
 
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


